                       Case 2:20-mj-01602 Document 1 Filed 09/29/20 Page 1 of 9

AO 91 (Rev. 11/11) Criminal Complaint (approved by AUSA Thomas M. Zaleski)               20-110    Cl


                                     UNITED STATES DISTRICT COURT
                                                                     for the
                                                   Eastern District of Pennsylvania

                  United States of America                              )
                               V.                                       )
                       JOHN SUGALSKI                                    )      Case No. 20-mj-1602
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                          Defendant{s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     June 6, 2019                    in the county of                   Bucks      in the
     Eastern           District of          Pennsylvania            , the defendant(s) violated:

            Code Section                                                          Offense Description
 18 U.S.C. Sections 1951(a)(1), 2                                                 Armed Hobbs Act Robbery

 See attached Exhibit "A."




         This criminal complaint is based on these facts:
 See attached Affidavit.




         ~ Continued on the attached sheet.

                                                                                                    Thomas Jackson
                                                                                                   Complainant's signature

                                                                                             TFO Thomas Jackson, FBI
                                                                                                    Printed name and title

Sworn to before me and signed in my presence.


Date:             09/29/2020
                                                                                                    (__
                                                                                                        Judge 's signature

City and state:                  Allentown, Pennsylvania                            Hon. Henry S. Perkin, U.S. Magistrate Judge
                                                                                                   Printed name and title
           Case 2:20-mj-01602 Document 1 Filed 09/29/20 Page 2 of 9




                                          Exhibit "A"

         On or about June 6, 2019, in Langhorne, in the Eastern District of Pennsylvania,
defendant JOHN SUGALSKI together with Charles Edward Emrich Jr., obstructed, delayed, and
affected commerce and the movement of articles and commodities in commerce, and attempted
to do so, by robbery, in that, defendant SUGALSKI and Emrich unlawfully took and obtained,
and aided and abetted the unlawful taking and obtaining of, money, from the person or presence
of an employee of the 7-Eleven convenience store located at 200 North Pine Street, in
Langhorne, Pennsylvania, against his will, by means of actual and threatened force, violence, and
fear of injury, immediate and future to his person and property in his possession, that is, by
brandishing a knife at the employee, and demanding and stealing money at knifepoint.

       In violation of Title 18, United States Code, Sections 195l(a) and 2.
             Case 2:20-mj-01602 Document 1 Filed 09/29/20 Page 3 of 9




                                           AFFIDAVIT

       I, Thomas Jackson, Task Force Officer, Federal Bureau of Investigation (FBI),

Philadelphia, Pennsylvania, being duly sworn, state:


       A.      INTRODUCTION


        1.     I have been a sworn Law Enforcement Officer with Bensalem Township for

approximately 22 years and am currently a Task Force Officer (TFO) with the FBI BucksMont

Safe Streets Task Force. Throughout my career, I have attended many courses involving the

investigation of various crimes. These courses have been sponsored by the Bucks County Police

Training Center, Pennsylvania State Police, Bucks County Community College, Public Agency

Training Center (PA TC), Mercer County (New Jersey) Police Academy, Sirchie Education and

Training, Law Enforcement Advanced Development (L.E.A.D. Consultants), Atlantic County

(NJ) Chiefs of Police Association, Middle Atlantic-Great Lakes Organized Crime Law

Enforcement Network (MAGLOCLEN), and the Abington Township Public Training Program.

During my tenure as a detective and TFO, I have investigated numerous robberies, burglaries,

arsons, thefts, firearms violations, drug violations, and other related crimes. I have approximately

600 arrests, the majority of which resulted in convictions. I have personally participated in the

investigation set forth below. I am familiar with the facts and circumstances of the investigation

through my personal participation; from discussions with other special agents of FBI and other

law enforcement; from my discussions with witnesses and confidential sources involved in the

investigation; and from my review of records and reports relating to the investigation. Unless

otherwise noted, wherever in this affidavit I assert that a statement was made, the information

was provided by another FBI special agent, law enforcement officer, witness or cooperating

source who may have had either direct or hearsay knowledge of that statement and to whom I or
             Case 2:20-mj-01602 Document 1 Filed 09/29/20 Page 4 of 9




others have spoken or whose reports I have read and reviewed. Such statements are among many

statements made by others and are stated in substance and in part unless otherwise indicated. I

am submitting this affidavit for the limited purpose of securing the requested warrant, therefore I

have not included details of every aspect of the investigation. I did not rely on any facts I omitted

from this affidavit in arriving at the conclusions outlined in this affidavit.


       B.       PROBABLE CAUSE


        2.      In and around April 13, 2019 through June 6, 2010, seven 7-Eleven convenience

stores in Bucks County, Pennsylvania, were robbed at gunpoint by one person while another

person waited outside driving a getaway car. Through their investigation, the FBI identified three

suspects, two of whom were Charles Emrich Jr. and John SUGALSKI (SUBJECTS). AT the

time of the robberies, Emrich and SUGALSKI both resided at 323 Hulmeville Avenue,

Langhorne, Pennsylvania. In the last three robberies, law enforcement identified the getaway car

as a silver 2003 Acura TL bearing Pennsylvania registration KZT-9973, registered to

SUGALSKI at 323 Hulmeville Avenue, Langhorne, Pennsylvania.


       3.      On June 6, 2019, a surveillance operation was scheduled by members of the

Bucks-Mont Safe Streets Task Force in the vicinity of Pine Street and Maple Avenue,

Langhorne, PA, where a 7-Eleven convenience store is located. Task Force Members planned to

initiate surveillance of Emrich and SUGALSKI at approximately 9:30 p.m.


       4.      At approximately 9:00 p.m., a FBI task force officer, along with additional

Bensalem Township Police Detectives, arrived and established surveillance of the SUBJECTS'

residence.
             Case 2:20-mj-01602 Document 1 Filed 09/29/20 Page 5 of 9




        5.     At approximately 9:20 p.m., the detectives communicated via radio that they

observed the silver Acura TL bearing Pennsylvania License Plate KZT-9973 leaving 323

Hulmeville A venue, Langhorne, Pennsylvania.


       6.      During surveillance of the car, one detective watched it until it arrived near 200

North Pine Street, in Langhorne, Pennsylvania. An agent observed the car briefly in the area of

200 North Pine Street. Radio communications between all law enforcement personnel surveilling

the silver Acura reported that the car was observed and lost approximately three times in

minutes. One of the agents following the car stated that based on his experience as a FBI agent

whoever was driving the Acura was doing it in a manner consistent with "casing" and/or

surveilling the 7-Eleven located at 200 North Pine Street as a potential target for a crime. Armed

robber(s) previously robbed that store in two separate incidents -April 13, 2019 and May 26,

2019. Based on their investigation, law enforcement identified Emrich and SUGALSKI as

suspects in those robberies.


       7.      At approximately 9:30 p.m., a detective communicated over police radio that he

had observed the Silver Acura TL bearing Pennsylvania License Plate KZT-9973 near the

intersection where the 7-Eleven store is located. Immediately after, the detective announced over

radio that there was a robbery in progress.


       8.      A white male (later identified as Emrich) went into the store with his hood up,

concealing his face, and immediately jumped over the front counter where the male victim

employee was standing. Emrich, armed with a knife, ordered the victim employee to open the

register. The victim ran away from Emrich. Emrich grabbed the cash register and began walking

out from behind the counter. As Emrich walked around the counter, Detective Goh! entered the
                Case 2:20-mj-01602 Document 1 Filed 09/29/20 Page 6 of 9




store and disrupted the robbery by drawing his weapon and ordering Emrich to the ground.

Emrich did not comply and while holding the knife and the cash register charged at Detective

Goh!. Detective Goh! shot at Emrich striking him in the leg, which did not stop Emrich. Goh!

then shot at Emrich again striking him in the head. Emrich collapsed to the floor and despite his

injuries continued to disregard Gohl's commands.


          9.      While Detective Goh! responded to the robbery in progresss, someone driving the

silver Acura TL bearing Pennsylvania License Plate KZT-9973, drove away from the store,

fleeing. Soon after, law enforcement found the Acura parked in front of 323 Hulmeville A venue.

Bensalem Police detectives arrested SUGALSKI at that location.


          10.     On August 6, 2019, the FBI interviewed Emrich with his attorney at the FBI's

Fort Washington office. The interview was audio-recorded. Agents advised Emrich of his

Miranda rights and Emrich agreed to answer their questions. Emrich admitted to participating in

seven robberies in Bucks County, Pennsylvania and three in New Jersey including the following:

          a.      On April 22, 2019 at approximately 10:40 p.m. Emrich and another male, Person

1, robbed at gunpoint the 7-Eleven convenience store at 2200 S. Broad St, in Hamilton, New

Jersey.


          b.      On May 27, 2019 at approximately 6:30 AM, Emrich robbed at gunpoint the 7-

Eleven convenience store at 2200 S. Broad St, Hamilton, New Jersey; and on May 29, 2019 at

approximately 11 :25 p.m., Emrich robbed at gunpoint the 7-Eleven store at 599 Lalor St, in

Hamilton, New Jersey.


          11.     Emrich stated that during the two robberies in Hamilton, New Jersey, on May 27

and on May 29, 2019, SUGALSKI drove to and from each robbery as the "getaway" driver.
              Case 2:20-mj-01602 Document 1 Filed 09/29/20 Page 7 of 9




        12.     Emrich explained that during the time he (and SUGALSKI) committed these

robberies, Emrich rented a room from SUGALSKI at SUGALSKI's home, 323 Hulmeville

Avenue.


       13.      Emrich stated that on June 6, 2019, when SUGALSKI agreed to drive Emrich to

the 7-Eleven, SUGALSKI knew that Emrich intended to rob it.


       13.      Emrich stated that between June 2, and June 6, 2019, SUGALSKI and Emrich's

girlfriend, "K.M.'' (K.M.), who also resided at 323 Hulmeville Road, pressured Emrich for cash.

As a result, Emrich agreed to return to the 7-Eleven located at 200 Pine Street in Langhorne,

Pennsylvania, to rob it. On the night of June 6, 2019, Emrich initially intended to go to the store

unarmed and scare the employees into giving him the money. Emrich believed that the clerk

would have remembered him from an earlier robbery and therefore would comply with his

demand for money. When he entered SUGALSKI's silver Acura TL, however, Emrich found a

knife inside the car and decided to use it in the robbery. While SUGALSKI drove Emrich to the

7-Eleven store, he knew that Emrich planned to rob it because SUGALSKI had been Emrich's

get-away driver in four prior robberies in May 2019. In each of these robberies, SUGALSKI

drove Emrich back to their home at 323 Hulmeville Road in Langhorne, where Emrich gave

SUGALSKI a portion of his stolen cash.


       14.      On November 11, 2019, FBI agents interviewed K.M. She stated that in June

2019, things were "funny" in the house she shared with Emrich and SUGALSKI. Everyone was

"on edge,'' and SUGALSKI had not been paying the bills. She heard SUGALSKI and Emrich

repeatedly arguing about money. During this time, K.M. began asking SUGALSKI for money

because in the past SUGALSKI had been generous in giving her money to support her drug

habit. A few times when K.M. asked for money, SUGALSKI responded that he did not have it
             Case 2:20-mj-01602 Document 1 Filed 09/29/20 Page 8 of 9




and that K.M. would have to wait and see if "he (SUGALSKI) and Charlie (Emrich) were going

out tonight.'" K.M. stated that there were times she heard SUGALSKI asking Emrich ·'are we

going out tonight?" K.M. understood this to mean they were going to steal money.


       15.     On the night of June 6, 2019, K.M. said that she had a strange feeling. She

recalled watching SUGALSKI drive away with Emrich in the passenger seat. Sometime later,

SUGALSKI returned to 323 Hulmeville Avenue without Emrich. SUGALSKI told K.M. that he

heard gunshots and left Emrich at the store. SUGALSKI said he drove around briefly before

coming home.


       16.     On January 24, 2020, 1, along with an agent, interviewed Emrich. Emrich again

admitted his involvement in multiple armed robberies of 7-Eleven convenience stores. He stated

that on June 6, 2019, SUGALSKI knew that Emrich was going to rob the 7-Eleven store when

SUGALSKI agreed to drive Emrich there and wait to drive Emrich home after the robbery.
             Case 2:20-mj-01602 Document 1 Filed 09/29/20 Page 9 of 9




                                        CONCLUSION

       17.     Based on the facts I summarized here, I believe there is probable cause that John

SUGALSKI violated Title 18, United States Code, Sections 195l(a) (Hobbs Act robbery), and 2

(aiding and abetting).



                                             Is Thomas Jackson
                                             THOMAS JACKSON
                                             Task Force Officer
                                             Federal Bureau of Investigation




       Sworn to and subscribed
       before me this     9th day
       of September, 20 0.



           s/
                  /_ {_~-
       HONORABLE HENRY S. PERKIN
       United States Magistrate Judge
